DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 8/03/2021 and 7/20/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.11,106,009. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same or similar limitations such that an anticipatory or obviousness relationship exists between the limitations.  In this case all of the limitations of both document's claims are present in both claim sets and although the language is not identical the limitations are substantially similar within the broadest reasonable interpretation standard. 
5.	It is noted that the claim language of the instant application 17/380797 within claims 2, 3, 6, 9, 12, 14, and 17 repeats the same claim language of U.S. Patent No. 11,106,009.
The following table illustrates which claims teach the limitations of the instant application 17/380797 in view of the teachings of U.S. Patent No. 11,106,009.
Instant application 17/380797
U.S. Patent No. 11,106,009
Explanation as needed
Claim 1: An optical imaging lens assembly comprising three lens elements, the three lens elements being, in order from an object side to an image side, a first lens element, a second lens element and a third lens element, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element is aspheric and has at least one inflection point, the object-side surface of the first lens element has at least one critical point in an off-axis region thereof, and the optical imaging lens assembly has a total of three lens elements; wherein a focal length of the optical imaging lens assembly is f, an entrance pupil diameter of the optical imaging lens assembly is EPD, a curvature radius of the object-side surface of the first lens element is R1, and the following conditions are satisfied: 0.50 < f/EPD < 1.9; -1.23 < R1/f <0.
Claim 1: An optical imaging lens assembly comprising three lens elements, the three lens elements being, in order from an object side to an image side, a first lens element, a second lens element and a third lens element, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element is aspheric and has at least one inflection point, the object-side surface of the first lens element has at least one critical point in an off-axis region thereof, and the optical imaging lens assembly has a total of three lens elements; wherein a focal length of the optical imaging lens assembly is f, an entrance pupil diameter of the optical imaging lens assembly is EPD, a maximum field of view of the optical imaging lens assembly is FOV, an axial distance between the object-side surface of the first lens element and an image surface is TL, and the following conditions are satisfied: 0.50 < f/EPD < 1.9; 100 ° < FOV < 130.0 °; and 8.80 < TL/EPD < 16.0.
One ordinarily skilled in the art would recognize the similarities of both inventions disclosing the same optical imagining lens assembly.
Claim 4: The optical imaging lens assembly of claim 1, wherein the focal length of the optical imaging lens assembly is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, a focal length of the third lens element is f3, and the following conditions are satisfied: |f/f1| <0.50; |f/f2|<0.30; |f/f3|<0.80.
Claim 8: The optical imaging lens assembly of claim 1, wherein the first lens element has negative refractive power, the focal length of the optical imaging lens assembly is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, a focal length of the third lens element is f3, and the following conditions are satisfied: |f/f1| <0.50; |f/f2|<0.30; |f/f3|<0.80.
Claim 4 from instant application and claim 8 from the USPAT are substantially the same.
Claim 5: The optical imaging lens assembly of claim 1, wherein at least two lens elements of the optical imaging lens assembly are made of plastic material, and the image-side surface of the second lens element is concave in a paraxial region thereof.
Claim 18: The optical imaging lens assembly of claim 15, wherein the first lens element has negative refractive power, the third lens element has positive refractive power, and the image-side surface of the third lens element is convex in a paraxial region thereof.
Claim 5 from instant application and claim 18 from the USPAT are substantially the same.
Claim 7: An optical imaging lens assembly comprising three lens elements, the three lens elements being, in order from an object side to an image side, a first lens element, a second lens element and a third lens element, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element is aspheric and has at least one inflection point, the object-side surface of the first lens element has at least one critical point in an off-axis region thereof, the image-side surface of the second lens element is concave in a paraxial region thereof, and the optical imaging lens assembly has a total of three lens elements; wherein a focal length of the optical imaging lens assembly is f, a focal length of the second lens element is f2, an entrance pupil diameter of the optical imaging lens assembly is EPD, and the following conditions are satisfied: 0.50 < f/EPD < 1.9; and |f/f2|<0.30.
Claim 15: An optical imaging lens assembly comprising three lens elements, the three lens elements being, in order from an object side to an image side, a first lens element, a second lens element and a third lens element, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element is aspheric and has at least one inflection point, the object-side surface of the first lens element has at least one critical point in an off-axis region thereof, the image-side surface of the second lens element is concave in a paraxial region thereof, and the optical imaging lens assembly has a total of three lens elements; wherein a curvature radius of the object-side surface of the first lens element is R1, an entrance pupil diameter of the optical imaging lens assembly is EPD, and the following condition is satisfied: -4.0 < R1/EPD < 0.
One ordinarily skilled in the art would recognize the similarities of both inventions disclosing the same optical imagining lens assembly.
Claim 8: The optical imaging lens assembly of claim 7, wherein the focal length of the optical imaging lens assembly is f, the entrance pupil diameter of the optical imaging lens assembly is EPD, and the following condition is satisfied: 1.0 < f/EPD < 1.7
Claim 7: The optical imaging lens assembly of claim 1, wherein the focal length of the optical imaging lens assembly is f, the entrance pupil diameter of the optical imaging lens assembly is EPD, half of the maximum field of view of the optical imaging lens assembly is HFOV, and the following condition is satisfied: 1.0 < f/EPD +cot(HFOV) < 2.3.
Claim 8 from instant application and claim 7 from the USPAT are substantially the same.
Claim 11: The optical imaging lens assembly of claim 7, wherein an axial distance between the object-side surface of the first lens element and an image surface is TL, the focal length of the optical imaging lens assembly is f, and the following conditions are satisfied: TL < 3.0 [mm]; and 5.9 < Tl/f < 8.5.
Claim 17: The optical imaging lens assembly of claim 15, wherein an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum field of view of the optical imaging lens assembly is FOV, and the following conditions are satisfied: TL < 3.0 [mm]; and 100 ° < FOV < 130.0 °
Claim 11 from instant application and claim 17 from the USPAT are substantially the same.
Claim 13: An optical imaging lens assembly comprising three lens elements, the three lens elements being, in order from an object side to an image side, a first lens element, a second lens element and a third lens element, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element is aspheric and has at least one inflection point, the object-side surface of the first lens element has at least one critical point in an off-axis region thereof, and the optical imaging lens assembly has a total of three lens elements; wherein a curvature radius of the object-side surface of the first lens element is R1, an entrance pupil diameter of the optical imaging lens assembly is EPD, an axial distance between the object-side surface of the first lens element and an image surface is TL, and the following conditions are satisfied: -4.0 < R1 / EPD < 0; and 8.80 < TL/EPD < 11.0.
Claim 15: An optical imaging lens assembly comprising three lens elements, the three lens elements being, in order from an object side to an image side, a first lens element, a second lens element and a third lens element, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element is aspheric and has at least one inflection point, the object-side surface of the first lens element has at least one critical point in an off-axis region thereof, the image-side surface of the second lens element is concave in a paraxial region thereof, and the optical imaging lens assembly has a total of three lens elements; wherein a curvature radius of the object-side surface of the first lens element is R1, an entrance pupil diameter of the optical imaging lens assembly is EPD, and the following condition is satisfied: -4.0 < R1 / EPD < 0.
One ordinarily skilled in the art would recognize the similarities of both inventions disclosing the same optical imagining lens assembly.
Claim 15: The optical imaging lens assembly of claim 13, wherein a focal length of the optical imaging lens assembly is f, a focal length of the second lens element is f2, and the following condition is satisfied: |f/f2|<0.30.
Claim 8: The optical imaging lens assembly of claim 1, wherein the first lens element has negative refractive power, the focal length of the optical imaging lens assembly is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, a focal length of the third lens element is f3, and the following conditions are satisfied: |f/f1| <0.50; |f/f2|<0.30; |f/f3|<0.80.
Claim 15 from instant application and claim 8 from the USPAT are substantially the same.
Claim 16: The optical imaging lens assembly of claim 13, wherein a maximum value among Abbe numbers of all lens elements of the optical imaging lens assembly is Vmax, a minimum value among Abbe numbers of all lens elements of the optical imaging lens assembly is Vmin, and the following condition is satisfied: Vmax- Vmin < 15.0.
Claim 3: The optical imaging lens assembly of claim 1, wherein a maximum value among Abbe numbers of all lens elements of the optical imaging lens assembly is Vmax, a minimum value among Abbe numbers of all lens elements of the optical imaging lens assembly is Vmin, a sum of central thicknesses of all lens elements of the optical imaging lens assembly is ∑CT, a sum of axial distances between each of all adjacent lens elements of the optical imaging lens assembly is ∑AT, and the following conditions are satisfied: Vmax- Vmin < 15.0; and 1.2 <  ∑CT/∑AT < 2.8.
Claim 16 from instant application and claim 3 from the USPAT are substantially the same.
Claim 18: The optical imaging lens assembly of claim 13, wherein a maximum effective radius of the object-side surface of the first lens element is Y11, a maximum effective radius of the image-side surface of the third lens element is Y32, a vertical distance between the critical point on the object-side surface of the first lens element and an optical axis is Yc11, and the following conditions are satisfied: 1.25 < Y11/Y32 < 2.40; and 0.30 < Yc/Y11 < 0.90.
Claim 11: The optical imaging lens assembly of claim 1, wherein each of at least two lens elements of the optical imaging lens assembly has at least one lens surface having at least one critical point in an off-axis region thereof, a maximum effective radius of the object-side surface of the first lens element is Y1 1, a maximum effective radius of the image-side surface of the third lens element is Y32, a vertical distance between the critical point on the object-side surface of the first lens element and an optical axis is Ycl 1, and the following conditions are satisfied: 1.25 < Y11/Y32 < 2.40; and 0.30 < Yc/Y11 < 0.90.
Claim 18 from instant application and claim 11 from the USPAT are substantially the same.
Claim 19:  The optical imaging lens assembly of claim 13, wherein each of at least two lens elements of the optical imaging lens assembly has at least one aspheric surface having at least one inflection point; wherein a maximum field of view of the optical imaging lens assembly is FOV, and the following condition is satisfied: 90° < FOV < 140.0°.
Claim 10:  The optical imaging lens assembly of claim 1, wherein each of at least two lens elements of the optical imaging lens assembly has at least one aspheric surface having at least one inflection point, [[an]]the axial distance between the object-side surface of the first lens element and [[an]]the image surface is TL, the entrance pupil diameter of the optical imaging lens assembly is EPD, and the following conditions are satisfied:  TL < 3.0[mm]; and 9.01 <TL/EPD < 11.0.
Claim 19 from instant application and claim 10 from the USPAT are substantially the same.
Claim 20: The optical imaging lens assembly of claim 13, wherein the image-side surface of the second lens element is concave in a paraxial region thereof.
Claim 18: The optical imaging lens assembly of claim 15, wherein the first lens element has negative refractive power, the third lens element has positive refractive power, and the image-side surface of the third lens element is convex in a paraxial region thereof.
Claim 20 from instant application and claim 18 from the USPAT are substantially the same.


Allowable Subject Matter
Claims 1-20 are allowed, pending applicant’s overcoming of the obvious double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest an optical imaging lens assembly comprising: “three lens elements, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element is aspheric and has at least one inflection point, the object-side surface of the first lens element has at least one critical point in an off-axis region thereof, and the optical imaging lens assembly has a total of three lens elements; wherein a focal length of the optical imaging lens assembly is f, an entrance pupil diameter of the optical imaging lens assembly is EPD, a curvature radius of the object-side surface of the first lens element is R1, and the following conditions are satisfied: 0.50 < f/EPD < 1.9; -1.23 < R1/f <0”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-6 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 7: The prior art of record does not disclose or suggest an optical imaging lens assembly comprising: “three lens elements, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element is aspheric and has at least one inflection point, the object-side surface of the first lens element has at least one critical point in an off-axis region thereof, the image-side surface of the second lens element is concave in a paraxial region thereof, and the optical imaging lens assembly has a total of three lens elements; wherein a focal length of the optical imaging lens assembly is f, a focal length of the second lens element is f2, an entrance pupil diameter of the optical imaging lens assembly is EPD, and the following conditions are satisfied: 0.50 < f/EPD < 1.9; and |f/f2|<0.30”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 8-12 are allowable due to pendency on independent claim 7.
Specifically regarding the allowability of independent claim 13: The prior art of record does not disclose or suggest an optical imaging lens assembly comprising: “three lens elements, and each of the three lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the object-side surface of the first lens element is concave in a paraxial region thereof, the object-side surface of the first lens element is aspheric and has at least one inflection point, the object-side surface of the first lens element has at least one critical point in an off-axis region thereof, and the optical imaging lens assembly has a total of three lens elements; wherein a curvature radius of the object-side surface of the first lens element is R1, an entrance pupil diameter of the optical imaging lens assembly is EPD, an axial distance between the object-side surface of the first lens element and an image surface is TL, and the following conditions are satisfied: -4.0 < R1 / EPD < 0; and 8.80 < TL/EPD < 11.0”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 14-20 are allowable due to pendency on independent claim 13.
Conclusion
Iwasaki (20170090192), Chen (20160205297), Bone (20180143400), Huang (20170235101), and Tsai (20130120859) are cited to show optical imaging lens systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872